     Case 3:20-cv-01831-GPC-RBM Document 4 Filed 11/17/20 PageID.34 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICKEY V. RIVERA,                                  Case No.: 20-cv-1831-GPC-RBM
12                                    Petitioner,
                                                        ORDER DENYING MOTION TO
13   v.                                                 PROCEED IN FORMA PAUPERIS
                                                        APPLICATION AND ENLARGING
14   KEN CLARK, Warden,
                                                        TIME TO SATISFY THE FILING
15                                  Respondent.         FEE REQUIREMENT
16
17         On September 15, 2020, Petitioner, a state prisoner proceeding pro se, filed a Petition
18   for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) On September
19   17, 2010, the Court dismissed this action because Petitioner had failed to pay the $5.00
20   filing fee or submit a motion to proceed in forma pauperis. (ECF No. 2.) Petitioner was
21   instructed that to have this action reopened he was required to either pay the filing fee or
22   submit an application to proceed in forma pauperis on or before November 17, 2020. (Id.
23   at 1.) He has now filed a motion to proceed in forma pauperis. (ECF No. 3.)
24                     MOTION TO PROCEED IN FORMA PAUPERIS
25         The motion to proceed in forma pauperis is denied because Petitioner has not
26   provided the Court with sufficient information to determine his financial status. A request
27   to proceed in forma pauperis made by a state prisoner must include a certificate from the
28   warden or other appropriate officer showing the amount of money or securities Petitioner

                                                    1
                                                                                20-cv-1831-GPC-RBM
     Case 3:20-cv-01831-GPC-RBM Document 4 Filed 11/17/20 PageID.35 Page 2 of 2



 1   has on account in the institution. Rule 3(a)(2), 28 U.S.C. foll. § 2254; Local Rule 3.2.
 2   Petitioner has provided the Court with a blank copy of the required Prison Certificate.
 3   (ECF No. 3 at 5.)
 4                                CONCLUSION AND ORDER
 5         Accordingly, the Court DENIES the request to proceed in forma pauperis. This case
 6   remains DISMISSED without prejudice for failure to satisfy the filing fee requirement as
 7   set forth in the Court’s September 17, 2010 Order of dismissal. The Court ENLARGES
 8   the time for Petitioner to either pay the $5.00 filing fee or submit a properly supported in
 9   forma pauperis application. To have the case reopened, Petitioner must, no later than
10   December 17, 2020, provide the Court with: (1) a copy of this Order together with the
11   $5.00 filing fee; or (2) a copy of this Order together with adequate proof that Petitioner
12   cannot pay the $5.00 filing fee. The Clerk of Court will send Petitioner a blank Southern
13   District of California in forma pauperis application which contains the proper prison
14   certificate along with a copy of this Order.
15         IT IS SO ORDERED.
16
17   Dated: November 17, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                               20-cv-1831-GPC-RBM
